Freedman, P. J. (concurring).
I am in favor of an affirmance of the judgment herein for the following reasons:
' The defendant’s manager in this city, Hill, had no authority to designate a beneficiary in the policy, or to change a beneficiary therein theretofore designated. His statement, alleged to have been made to the plaintiff and the insured in the conversation in June, 1901, that “ it would be all right,” was insufficient to bind the company without subsequent ratification on the part of the com*784pany. This ratification is not shown. There is no evidence going to show that the premiums due on the policy and received by the defendant company after the policy had been delivered to the plaintiff were so received with knowledge that the same were paid by the plaintiff. In the absence of such knowledge the defendant company had a right to assume that such premiums were paid by the assured. Neither is there any evidence that prior to the payment of the amount due under the policy to the administratrix of the deceased in Boston the defendant company had notice of any claim of the plaintiff thereto.